Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-74 are all the claims.
2.	Claims 9, 17-18, 40-41 and 74 are amended in the Response of 12/16/2020.
3.	The preliminary amendment to the specification of 2/11/19 has been considered and entered.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on 12/16/2020 is acknowledged.  
a) The traversal is on the ground(s) that the claims are drawn antibodies that are "monovalent" with respect to binding sites for each epitope or antigen bound; are "asymmetric" with respect to the location of the Fab units relative to the dimerized Fc region; and have "tandem" Fab binding units fused directly to one another, in N-terminal to C-terminal direction, through a common heavy chain. Amgen (WO 2016/044224) does not teach monovalent asymmetric tandem Fab bispecific antibodies, let alone the specific MAT-Fab antibody structures recited in the claims.  
Whilst Applicants comparison of the features for the ‘224 reference (Figure 3) and the instant claims (Figure 1A) reveals a disparity in the common structures, the examination of the first claimed invention for an asymmetric tandem Fab single-armed antibody is found to be non-enabled for the full scope of the claims in view of the specification and the prior art for the reasons set forth below.

b) The traversal is on the ground(s) that the search of Groups I-V can be made without undue burden because a prior art search for these groups would be largely coextensive.
	This is not found persuasive because the Examiner’s proof of a search burden is not a criterion under Chapter 1800. Chapter 1800 is specifically silent to that effect. Applicants are erroneous in their application of a criterion that is non-existent under the rule and regulations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-40 and 43-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.

5.	Applicant’s election without traverse of species for 

    PNG
    media_image1.png
    757
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    765
    814
    media_image2.png
    Greyscale
in the reply filed on 12/16/2020 is acknowledged.
6.	Claims 1-37 and 41-42 are all the claims under examination.

Information Disclosure Statement
7.	The IDS’ of 3/19/2020, 12/16/2020 and 2/1/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
8.	The disclosure is objected to because of the following informalities:
a) the specification contains amino acid sequences > 4 amino acids in length that are required to include a sequence identifier pursuant to 37 CFR 1.821-1.825.  P. 22 (GGGS); p. 1 “(G4S).”
b) The use of the term, DART, BD FACSVerse, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-37 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-37 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the intrachain pairing of the CH-CL domains of the tandem Fabs. For example, 

    PNG
    media_image3.png
    360
    411
    media_image3.png
    Greyscale
, the chemical/physical interactions that occur between element (b) with the “VLA-CH1” of element (a) and between element (c) with the VHB-CH1” of element (a) are not even described in the instant claim set. See the Examiner’s insertion of arrows pointing to those features. At least as depicted in the figure, there exists a linker/connection between “CH1-CL” and “CL-CH1” to the effect of ensuring the association much less retention of antigen binding. There is no description of what those bonds are that connect each of those separate domains, which but which assuredly are not “directly fused” to each. In addition no interactions are defined that would confer the stability in the association of any VH/VL pair to the extent the pairing is natural or engineered.
b)  Claims 33-36 are indefinite for the recitation that any of the genus of MAT-Fab antibody is conjugated to any one of the Markush group species in Claim 33. The specification does not teach or suggest conjugation to just any class of antibody or immunoglobulin but to only the IgG class of antibodies at p. 31: “Primarily owing to the presence of a dimerized Fc region, a MAT-Fab bispecific antibody of the invention can be conjugated to any variety of agents that are currently conjugated to IgG antibodies.”
c) Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:   the steps for making a crystal structure of a genetically engineered antibody. The specification teaches “Crystallized MAT-Fab bispecific antibodies of the invention may be produced according methods known in the art, such as those described by Shenoy and co-workers in International Publication No. WO 2002/072636, incorporated herein by reference.” The ordinary artisan cannot readily envisage the solid state of matter that is distinct from other forms such as the amorphous solid state or the liquid crystalline state. Crystals are composed of regular, repeating, three-dimensional arrays of atoms, ions, molecules (e.g., proteins such as antibodies), or molecular assemblies (e.g., 15 antigen/antibody complexes). These three-dimensional arrays are arranged according to specific mathematical relationships that are well understood in the field. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
10.	Claims 1-37 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Interpretation of the Claims
	An asymmetric, tandem Fab construct having directly fused VH-CH, VH-CL, VL-CH and VL-CL domains on a long single- or one-armed Fc dimerized antibody construct.
	Disclosure in the Invention
Example 1: Construction for the constructs for species MAT-Fab (KiH1) and MAT-Fab (KiH2) followed by 

    PNG
    media_image4.png
    416
    771
    media_image4.png
    Greyscale

The claims are not commensurate in scope with the enablement provided in the specification because the ordinary artisan is not enabled for making the elected and examined.  The specification does not support the broad scope of the claims which encompass the genus of all possible asymmetric, tandem Fab having directly fused VH-CH, VH-CL, VL-CH and VL-CL domains on a long single- or one-armed Fc dimerized antibody construct because the specification does not disclose the following:
	The general tolerance to modification and extent of such tolerance for any V-domain fused directly to a CH or CL domain absent peptide linkers; 	
	The specific ratio of vectors transfected into the host cell expression system that ensures a sufficient level of expression for each of the polypeptides corresponding to elements (a) –(d) of Claim 1 to achieve the stoichiometry which can be predictably assembled into an operative generic antigen binding structure; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of IgG CH-CL pairs is likely to be successful and that avoid disulfide scrambling.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed genus of MAT-Fab in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, stoichiometric expression for each of the polypeptides ((a)-(d)), and the tandem Fab alignment of VH/VL domains and CH/CL domains which still maintain biological activity, e.g., specific antigen binding, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
	Prior Art/Unpredictability
	Of course realizing the distinction between the symmetric tandem Fab bispecific Mab of Gong (3 polypeptides) and the instant claimed MAT-Fab (4 polypeptides), Gong et al (Methods 154:87-92 (2019)) teaches that proper assembly is influenced by molar ratio of polypeptides during transfection (p. 88, Col. 1) 

    PNG
    media_image5.png
    61
    414
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    363
    429
    media_image6.png
    Greyscale
. What can be extrapolated from Gong, absent a showing to the contrary by Applicants, is that what provides or facilitates the greater propensity for producing full length constructs is the sufficiency of short chains over long chains. Importantly, nowhere in the instant specification do Applicants teach or suggest what the molar ratio is for the four (4) vectors used in the transfection steps for expressing the instant claimed full length MAT-Fab comprising four (4) polypeptides. Applicants specification is silent on what ratio of vectors were used in Example 1 and that would reproducibly yield either of species MAT-Fab (KiH1) and MAT-Fab (KiH2) much less the genus of MAT-Fab as instantly claimed.
	Xu et al (mAbs 7:1, 231--242; January/February 2015) demonstrate a tandem scfv single- or one-armed bispecific construct:

    PNG
    media_image7.png
    282
    330
    media_image7.png
    Greyscale
. In fact, Xu teaches away from using tandem Fab to circumvent mispairing (p. 233, Col 1).

Unpredictability/ Undue Experimentation
The stability of a conventional antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, (2) burial of polar and charged residues, (3) H-bonding network for polar and charged residues; and (4) surface charge and polar residue distribution among other intra- and inter-molecular forces. Potential structure destabilizing residues may be identified based upon the crystal structure of the antibody or by molecular modeling in certain cases, and the effect of the residues on antibody stability may be tested by generating and evaluating variants harboring mutations in the identified residues (Worn and Pluckthun).
Here in the present case, the claimed invention does not encompass anything nearly like a conventional antibody. The specification provides insufficient direction and guidance regarding how to produce the genus of MAT-Fab as broadly defined by the claims.  Undue experimentation would be required to (re)-produce the invention commensurate with the scope of the claims from the written disclosure alone.  
Furthermore, while the level of skill required to generate the antibodies is that of a molecular immunologist, the artisan of ordinary skill in the art would have been required to characterize the parent Fab, identify candidate Fab, perform the fusion on the domains domains, produce and express the modified MAT-Fab from any number and kind of vector expression systems, to select for properly assembled constructs, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and Kon respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of an antibody. 
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single MAT-Fab meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone or combination of tandem Fabs encompassed by the claims would result in just any MAT-Fab that retained antigen binding activity (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643